Terry, J.,
delivered the opinion of the Court—Burnett, J., concurring.
This is an appeal from a judgment in an action for malicious prosecution. There are no errors of law assigned. The appellants’ argument is addressed to the facts of the case, and these facts abundantly sustain the verdict.
Not only is it shown that there was no reasonable or probable cause for the prosecution instituted by defendants, but that defendants, having every reason to know the innocence of plaintiff, and his uniform good character, and after expressing themselves satisfied on this point, instituted from express malice.
In order that a party may avail himself of the defence of advice of counsel, he must show that such advice was given upon *258a full and fair statement of the facts within his knowledge. This does not appear to have been done in this case.
The appeal is without merit, and the judgment is affirmed, with ten per cent damages and costs.